



CURTISS-WRIGHT CORPORATION
RETIREMENT PLAN
As Amended and Restated effective January 1, 2015
SECOND INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Retirement Plan (the “Plan”) and has caused the Plan
to be amended and restated in its entirety effective as of January 1, 2015.

2.
The Plan consists of two separate components: the EMD Component, which applies
to eligible employees of Curtiss-Wright Electro-Mechanical Corporation as
provided in the EMD appendix to the Plan, and the CWC Component, which applies
to other employees eligible to participate in the Plan (the “CWC Component”).

3.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the CWC Component for the following reasons:

a.
To increase the cash-out limit for Participants whose Annuity Starting Dates
occur prior to their Normal Retirement Dates from $1,000 to $5,000 and to
provide for an automatic rollover IRA for such Participants who do not elect to
have their mandatory distribution paid in a direct rollover to an eligible
retirement plan or to receive such distribution directly in cash;

b.
To reflect the terms of a new collective bargaining agreement covering employees
of the Company’s MIC Long Island operations that increases their benefit formula
with respect to credited service earned on or after January 1, 2014; and

c.
To reflect the terms of a new collective bargaining agreement covering employees
of the Company’s MIC Vernon operations that increases their benefit formula with
respect to credited service earned on or after December 1, 2015, and December 1,
2016.

4.
Articles 12.01 and 12.02 of the CWC Component permit the Company to amend the
CWC Component, by written resolution, at any time and from time to time.

5.
Article 11.02(b) of the CWC Component authorizes the Curtiss-Wright Corporation
Administrative Committee to adopt certain CWC Component amendments on behalf of
the Company.

Amendment:
For the reasons set forth in the Recitals to this Instrument of Amendment, the
CWC Component of the Plan is hereby amended in the following respects:
1.
Effective January 1, 2017, Article 7.05 (“Mandatory Cash-out of Small Benefits”)
is amended and restated in its entirety to read as follows:



7.05    Mandatory Cash-out of Small Benefits.


Notwithstanding any provision of the Plan to the contrary, in any case, a lump
sum payment of Actuarial Equivalent value shall be made in lieu of all benefits
in the event the present value of the Participant’s benefit determined as of his
Annuity Starting Date amounts to $5,000 or less.


In determining the amount of a lump sum payment payable under this paragraph,
Actuarial Equivalent value shall mean a benefit, in the case of a lump sum
benefit payable prior to a Participant's Normal





--------------------------------------------------------------------------------





Retirement Date, of equivalent value to the benefit which would otherwise have
been provided commencing at the Participant's Normal Retirement Date, or if
larger, the benefit which would otherwise have been provided commencing at the
earliest date he could have commenced payment. In the event the present value of
a benefit exceeds $5,000 upon its initial determination as to its present value,
the present value of the benefit shall be re-determined annually as of the first
day of each subsequent Plan Year. The determination as to whether a lump sum
payment is due shall be made as soon as practicable following the Participant’s
termination of service. Any lump sum benefit payable shall be made as soon as
practicable following the determination that the amount qualifies for
distribution under the provisions of this paragraph. In no event shall a lump
sum payment be made following the date pension payments have commenced as an
annuity.


Notwithstanding any provision of the Plan to the contrary, in the event that the
Participant’s Annuity Starting Date occurs prior to his Normal Retirement Date
and the present value of his benefit determined as of his Annuity Starting Date
amounts to greater than $1,000 but not greater than $5,000, if such Participant
does not elect to have his distribution paid directly to an “eligible retirement
plan” (as defined in Article 7.08(b)(ii)) specified by the Participant in a
“direct rollover” (as defined in Article 7.08(b)(iv)) or to receive such
distribution directly in accordance with the provisions of this Article 7, then
the Plan Administrator will pay such distribution in a direct rollover to an
individual retirement account or annuity described in Section 408(a) or (b) of
the Code designated by the Plan Administrator.


2.
Effective December 1, 2015, Article 9.02(a)(vii) (“Metal Improvement Company,
LLC - Vernon Division”) is amended by adding the following subparagraphs (I) and
(J) at the end thereof, to read, respectively, as follows:



(I)
With benefits commencing on or after December 1, 2015, $21.00 multiplied by his
years of Credited Service on or after December 1, 2015, for any pension payments
due for months commencing on or after December 1, 2015.



(J)
With benefits commencing on or after December 1, 2016, $23.00 multiplied by his
years of Credited Service on or after December 1, 2016, for any pension payments
due for months commencing on or after December 1, 2016.

 
3.
Effective January 1, 2014, Article 9.02(a)(ix) (“Metal Improvement Company, Inc.
- Long Island Division”) is amended by adding the following subparagraph (G) at
the end thereof, to read as follows:



(G)
With benefits commencing on or after January 1, 2014, $20.00 multiplied by his
years of Credited Service on or after January 1, 2014, for any pension payments
due for months commencing on or after January 1, 2014.



Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.


IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2016.


 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
/s/ Paul J. Ferdenzi
 








